On March 16, 1995, movant, Disciplinary Counsel filed with this court a Motion for an Order to Appear and Show Cause. On April 6, 1995, this court granted the motion and ordered respondent to show cause by filing a written response on or before April 26, 1995, setting forth why he should not be found in contempt for failure to comply with this court’s May 9, 1994 order. Respondent filed no response. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent is found in contempt and ordered to appear in person before this court on June 6, 1995, at 9:00 a.m., to show cause why further sanctions, including disbarment and incarceration, should not be imposed upon him.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that the Clerk shall serve this order pursuant to *1525Gov.Bar R. V(8)(A), and that service on the respondent shall be deemed made by sending this order, and all other orders in this case, by certified mail to the most recent business address respondent has given to the Attorney Registration Office.